Exhibit 10.10

 

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT

 

 

dated as of September 11, 2014

 

 

BY AND BETWEEN

 

 

GLADWYNE FUNDING LLC,

a Delaware limited liability company

 

 

AND

 

 

FS ENERGY AND POWER FUND,

a Delaware statutory trust

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

General Duties of the Investment Manager

1

 

 

 

2.

Duties and Obligations of the Investment Manager with Respect to the
Administration of the Company

3

 

 

 

3.

Authority to Bind the Company; No Joint Venture

4

 

 

 

4.

Limitations Relating to Collateral Obligations

5

 

 

 

5.

Brokerage

6

 

 

 

6.

Compensation

6

 

 

 

7.

Expenses

7

 

 

 

8.

Services to Other Companies or Accounts; Conflicts of Interest

7

 

 

 

9.

Duty of Care and Loyalty; Exculpation of Liability

8

 

 

 

10.

Indemnification

8

 

 

 

11.

Term of Agreement; Events Affecting the Investment Manager; Survival of Certain
Terms; Delegation

11

 

 

 

12.

Power of Attorney; Further Assurances

13

 

 

 

13.

Amendment of this Agreement; Assignment

14

 

 

 

14.

Notices

14

 

 

 

15.

Binding Nature of Agreement; Successors and Assigns

15

 

 

 

16.

Entire Agreement

15

 

 

 

17.

Costs and Expenses

15

 

 

 

18.

Books and Records

16

 

 

 

19.

Titles Not to Affect Interpretation

16

 

 

 

20.

Provisions Separable

16

 

 

 

21.

Governing Law

16

 

 

 

22.

Execution in Counterparts

16

 

 

 

23.

Third Party Rights; Benefits of Agreement

16

 

 

 

24.

Representations and Warranties of the Investment Manager

16

 

 

 

25.

Managing REO Assets

18

 

 

 

26.

Subordination; Non-Petition

19

 

 

 

27.

Confidentiality

19

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Investment Management Agreement (the “Agreement”),
dated as of September 11, 2014 is made by and between GLADWYNE FUNDING LLC (the
“Company”), a Delaware limited liability company and FS ENERGY AND POWER FUND
(the “Investment Manager”), a Delaware statutory trust.  Unless otherwise
specified, capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given to them in the Limited Liability Company Agreement
of the Company dated as of May 19, 2014 (as the same may be amended from time to
time, the “Operating Agreement”), or if not defined therein, shall have the
meanings given to them in the Amended and Restated Sale and Contribution
Agreement dated as of the date hereof by and among FS Energy and Power Fund and
Gladwyne Funding LLC (as the same may be amended from time to time, the “Sale
and Contribution Agreement”), or if not defined therein, shall have the meanings
given to them in the Indenture dated as of September 11, 2014 by and between the
Company and Citibank, N.A. (as the same may be amended from time to time, the
“Indenture”).  This Agreement amends and restates in its entirety the Investment
Management Agreement, dated as of May 19, 2014, between the Investment Manager
and the Company.

 

1.                                      General Duties of the Investment
Manager.

 

Subject to the direction and control of the Company and in a manner consistent
with the customary standards, policies and procedures followed by asset managers
of national standing relating to assets of the nature and character of the
Collateral Obligations and without regard to any relationship that the
Investment Manager or any Affiliate thereof may have with any Obligor or any
Affiliate of any Obligor, the Operating Agreement, the policies adopted or
approved by the Company, the terms of the Indenture and the terms of this
Agreement (the “Investment Manager Standard”), the Investment Manager agrees to
supervise and direct the investment and reinvestment of the Collateral
Obligations, manage, service, administer and make collections on the Collateral
Obligations and perform its duties set forth herein and, on behalf of the
Company, those investment-related duties and functions assigned to the Company
and the Investment Manager under the Indenture, and shall have such other powers
with respect to the investment and leverage related functions of the Company as
shall be delegated from time to time to the Investment Manager by the Company. 
The Investment Manager shall endeavor to comply in all material respects with
all applicable federal and state laws and regulations.  The Investment Manager
is hereby appointed as the Company’s agent and attorney-in-fact with authority
to negotiate, execute and deliver all documents and agreements on behalf of the
Company and to do or take all related acts, with the power of substitution, to
acquire, dispose of or otherwise take action with respect to or affecting the
Collateral Obligations, including, without limitation:

 

(a)                                 identifying and originating Collateral
Obligations to be purchased by the Company, selecting the dates for such
purchases, and purchasing or directing the purchase of such Collateral
Obligations on behalf of the Company;

 

1

--------------------------------------------------------------------------------


 

(b)                                 identifying Collateral Obligations owned by
the Company to be sold by the Company, selecting the dates for such sales, and
selling such Collateral Obligations on behalf of the Company;

 

(c)                                  negotiating and entering into, on behalf of
the Company, documentation providing for the purchase and sale of Collateral
Obligations, including without limitation, confidentiality agreements and
commitment letters;

 

(d)                                 structuring the terms of, and negotiating,
entering into and/or consenting to, on behalf of the Company, documentation
relating to Collateral Obligations to be purchased, held, exchanged or sold by
the Company, including any amendments, modifications or supplements with respect
to such documentation;

 

(e)                                  exercising, on behalf of the Company,
rights and remedies associated with the Collateral Obligations, including
without limitation, rights to petition to place an obligor or issuer in
bankruptcy proceedings, to vote to accelerate the maturity of a Collateral
Obligation, to waive any default, including a payment default, with respect to a
Collateral Obligation and to take any other action which the Investment Manager
deems necessary or appropriate in its discretion in connection with any
restructuring, reorganization or other similar transaction involving an obligor
or issuer with respect to a Collateral Obligation, including without limitation,
initiating and pursuing litigation;

 

(f)                                   responding to any offer in respect of
Collateral Obligations by tendering the affected Collateral Obligations,
declining such offer, or taking such other actions as the Investment Manager may
determine;

 

(g)                                  exercising all voting, consent and similar
rights of the Company on its behalf and advising the Company with respect to
matters concerning the Collateral Obligations;

 

(h)                                 advising and assisting the Company with
respect to the valuation and rating of the Collateral Obligations;

 

(i)                                     retaining legal counsel and other
professionals (such as financial advisers) to assist in the structuring,
negotiation, documentation, administration and modification and restructuring of
Collateral Obligations;

 

(j)                                    directing, or causing to be directed, all
Obligors to pay all payments and collections owing to the Company on any
Collateral Obligation (“Collections”) directly to the appropriate account of the
Company (including any accounts required to be established pursuant to the
Indenture), depositing all Collections received directly by the Company into the
appropriate accounts of the Company within one (1) Business Day of receipt
thereof and, within three (3) Business Days after receipt into such accounts,
identifying all available balances in the such account as interest Collections
or principal Collections.  If notwithstanding the foregoing the Investment
Manager at any time thereafter receives any Collections or any other proceeds of
any Collateral Obligations constituting interest Collections or principal
Collections, the Investment Manager may direct, or cause to be directed, the
related Obligor to make such payments to the appropriate accounts of the Company
and shall promptly, and in any event no later than the Business Day after
receipt thereof, deposit or cause to be deposited all such

 

2

--------------------------------------------------------------------------------


 

amounts into such accounts (and shall identify such amounts as either principal
Collections or interest Collections, as applicable);

 

(k)                                 undertaking the obligations of the
Investment Manager under the Indenture;

 

(l)                                     in the Investment Manager’s discretion,
performing such actions on behalf of the Company permitted in the Indenture and
making such determinations as necessary (in the Investment Manager’s discretion)
to carry out the Company’s business under the Indenture; and

 

(m)                             causing the Company to pay, perform and
discharge or cause to be paid, performed and discharged promptly (i) all
federal, state, county, city, municipal, local, foreign or other governmental
taxes (including taxes owed to the PBGC at the time due and payable); (ii) all
levies, assessments, charges, or claims of any governmental entity or any claims
of statutory lienholders, the nonpayment of which could give rise by operation
of law to a Lien on the Collateral Obligations or any other property of the
Company and (iii) any such taxes, levies, assessment, charges or claims which
constitute a lien or encumbrance on any property of the Company (collectively,
“Charges”) payable by it, except where the failure to so pay, discharge or
otherwise satisfy such Charge would not, individually or in the aggregate, be
expected to have a Material Adverse Effect (as defined below).

 

For the avoidance of doubt, the Investment Manager does not guarantee the
performance of any obligations of any other Person under any Transaction
Document.

 

2.                                      Duties and Obligations of the Investment
Manager with Respect to the Administration of the Company.

 

The Investment Manager agrees to furnish office facilities and equipment and
clerical, bookkeeping and administrative services (other than such services, if
any, provided by the Company’s custodian and other service providers) to the
Company.  To the extent requested by the Company, the Investment Manager agrees
to provide the following administrative services:

 

(a)                                 maintain or oversee the maintenance of the
books and records of the Company and maintain (or oversee maintenance by other
persons) such other books and records required by law or for the proper
operation of the Company;

 

(b)                                 to the extent prepared or filed by the
Company, oversee the preparation and filing of the Company’s federal, state and
local income Tax returns and any other required Tax returns or reports;

 

(c)                                  review the appropriateness of and arrange
for payment of the Company’s expenses;

 

(d)                                 prepare for review and approval by officers
and other authorized persons of the Company (collectively, the “Authorized
Signatories”) financial information for the Company’s financial statements (if
the Company prepares separate financial statements);

 

3

--------------------------------------------------------------------------------


 

(e)                                  prepare reports relating to the business
and affairs of the Company as may be mutually agreed upon and not otherwise
prepared by others;

 

(f)                                   make recommendations to the Company
concerning the performance and fees of any of the Company’s service providers as
the Company may reasonably request or deem appropriate;

 

(g)                                  oversee and review calculations of fees
paid to the Company’s service providers;

 

(h)                                 consult with the Authorized Signatories, and
the Company’s independent accountants, legal counsel, custodian and other
service providers in establishing the accounting policies of the Company and
monitor financial accounting services;

 

(i)                                     determine the amounts available for
distribution as dividends and distributions to be paid by the Company to its
Member (for so long as the Notes issued under the Indenture remain Outstanding,
all in accordance with, and subject to the express terms and conditions set
forth in, the Indenture);

 

(j)                                    prepare such information and reports as
may be required under the Indenture;

 

(k)                                 provide such assistance to the Company’s
custodian, counsel, auditors and other service providers as generally may be
required to properly carry on the business and operations of the Company;

 

(l)                                     respond to, or refer to the Company’s
officers or Authorized Signatories, inquiries relating to the Company;

 

(m)                             supervise any other aspects of the Company’s
administration as may be agreed to by the Company and the Investment Manager;
and

 

(n)                                 from time to time promptly following receipt
thereof, forward additional documents evidencing any assumption, modification,
consolidation or extension of a Collateral Obligation to any collateral
custodian of the Company.

 

All services are to be furnished through the medium of any officers, Authorized
Signatories or employees of the Investment Manager or its affiliates as the
Investment Manager deems appropriate in order to fulfill its obligations
hereunder.

 

The Company shall, upon demand, reimburse the Investment Manager or its
affiliates for all out-of-pocket expenses incurred by them in connection with
the performance of the administrative services described in this Section 2.

 

3.                                      Authority to Bind the Company; No Joint
Venture.

 

(a)                                 Except as provided in or pursuant to
Sections 1, 4 and 12 hereof, the Investment Manager shall have no authority to
bind or obligate the Company.  All acts of the

 

4

--------------------------------------------------------------------------------


 

Investment Manager (other than as provided in the Indenture, the Operating
Agreement or in Section 1 or Section 12 hereof with respect to any Collateral
Obligation) shall require the Company’s consent and approval to bind the
Company.  Nothing in this Agreement shall be deemed to create a joint venture or
partnership between the parties with respect to the arrangements set forth in
this Agreement.  For all purposes hereof, the Investment Manager shall be deemed
to be an independent contractor and, unless otherwise provided herein or
specifically authorized by the Company from time to time, shall have no
authority to act for or represent the Company.

 

(b)                                 The Investment Manager shall act in
conformity with the written instructions and directions of the Company delivered
in accordance with the terms and conditions hereof, except to the extent that
authority has been delegated to the Investment Manager pursuant to the terms of
this Agreement or the Operating Agreement.  The Investment Manager will not be
bound to follow any amendment to the Operating Agreement until it has received
written notice thereof and until it has received a copy of the amendment from
the Company; provided that if any such amendment materially affects the rights
or duties of the Investment Manager, the Investment Manager shall not be
obligated to respect or comply with the terms of such amendment unless it
consents thereto.  Subject to the fiduciary duty of the Member, the Company
agrees that it shall not permit any amendment to the Operating Agreement that
materially affects the rights or duties of the Investment Manager to become
effective unless the Investment Manager has been given prior written notice of
such amendment and has consented thereto in writing.  The Investment Manager
may, with respect to the affairs of the Company, consult with such legal
counsel, accountants and other advisors as may be selected by the Investment
Manager.  The Investment Manager shall be fully protected, to the extent
permitted by applicable law, in acting or failing to act hereunder if such
action or inaction is taken or not taken in good faith by the Investment Manager
in accordance with the advice or opinion of such counsel, accountants or other
advisors.  The Investment Manager shall be fully protected in relying upon any
writing signed in the appropriate manner with respect to any instruction,
direction or approval of the Company and may also rely on opinions of the
Investment Manager’s counsel with respect to such instructions, directions and
approvals.  The Investment Manager shall also be fully protected when acting
upon any instrument, certificate or other writing the Investment Manager
believes in good faith to be genuine and to be signed or presented by the proper
person or persons.  The Investment Manager shall be under no duty to make any
investigation or inquiry as to any statement contained in any such writing and
may accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained if the Investment Manager in good faith believes
the same to be genuine.

 

4.                                      Limitations Relating to Collateral
Obligations.

 

(a)                                 Collateral Obligations.  Except as otherwise
provided in this Section 4 and except in accordance with the Investment
Management Standard, and subject to the requirements of the Indenture, the
Operating Agreement, the Sale and Contribution Agreement and applicable law, the
Investment Manager may cause the Company (which term shall include, for all
purposes relating to the purchase and sale of Collateral Obligations and the
duties and obligations of the Investment Manager set forth in Section 1 hereof,
the Company and its consolidated subsidiaries, if any) from time to time to
purchase Collateral Obligations.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Transaction, Director, Consulting, Advisory,
Closing and Break- up Fees.  The Company shall receive its pro-rata share,
measured by the amount invested or proposed to be invested by the Company in any
Collateral Obligation, of any transaction, director, consulting, advisory,
closing and break-up fees, or similar fees (“Additional Fees”) payable with
respect to any Collateral Obligation.  Notwithstanding anything herein or in the
Operating Agreement to the contrary, to the extent that any Additional Fees with
respect to the Company’s share of such Investment are paid to the Investment
Manager or any of its Affiliates, at the election of the Investment Manager,
such amount will first be applied to reimburse the Investment Manager or its
Affiliates for their out of pocket expenses in connection with the transaction
giving rise to such fees and 100% of the balance will be applied to reduce the
subsequent installments of the Management Fee (as defined below).

 

5.                                      Brokerage.

 

The Investment Manager shall use commercially reasonable efforts to effect all
purchases and sales of securities in a manner consistent with the principles of
best execution, taking into account net price (including commissions) and
execution capability and other services which the broker or other intermediary
may provide.  In this regard, the Investment Manager may effect transactions
which cause the Company to pay a commission in excess of a commission which
another broker or other intermediary would have charged; provided, however, that
the Investment Manager shall have first determined that such commission is
reasonable in relation to the value of the brokerage or research services
performed by that broker or other intermediary or that the Company is the sole
beneficiary of the services provided.

 

6.                                      Compensation.

 

The Company agrees to pay to the Investment Manager, on each Payment Date, and
the Investment Manager agrees to accept as compensation for all services
rendered by the Investment Manager as such, an amount equal to 0.35% per annum
of the aggregate principal balance of all Collateral Obligations measured as of
the beginning of the Due Period preceding such Payment Date (the “Management
Fee”) and payable in accordance with the Priority of Payments as described in
the Indenture on such Payment Date.  The Management Fees will be calculated on
the basis of a calendar year consisting of 360 days and the actual number of
days elapsed.

 

If on any Payment Date there are insufficient funds to pay any Management Fee
then due in full in accordance with the Priority of Payments, or if on or prior
to any Payment Date the Investment Manager elects (by delivering notice of such
election to the Trustee and the Collateral Administrator) to defer all or any
portion of the Management Fee due or to become due on such Payment Date, the
amount not so paid or elected to be deferred shall be deferred and shall be
payable on the first succeeding Payment Date on which any funds are available
therefor in accordance with the Priority of Payments, unless deferred again. The
Investment Manager shall have the right, at its sole option, to waive all or a
portion of any accrued and unpaid Management Fee at any time by delivering
notice thereof to the Trustee, and directing the Trustee to apply such amounts
as Interest Proceeds or as Principal Proceeds for application in accordance with
the Priority of Payments. Notwithstanding the above or any other provision of
this Agreement, all of the obligations of the Company under this Agreement are
limited recourse

 

6

--------------------------------------------------------------------------------


 

obligations payable solely from Collateral granted to the Trustee pursuant to
the Granting clauses of the Indenture. No recourse shall be had for the payment
of any amount owing in respect of this Agreement against any other asset of the
Company or against any officer, director, employee, partner, member, shareholder
or incorporator of the Company. The obligations of the Company under the Notes,
this Agreement and the Indenture are limited recourse obligations of the Company
payable solely from the Collateral, and following realization of the Collateral
and reduction thereof to zero, all obligations and all claims against the
Company hereunder or arising in connection herewith shall be extinguished and
shall not thereafter revive.

 

7.                                      Expenses.

 

Other than as set forth below, the Company will be responsible for paying all of
its expenses. On behalf of the Company, the Investment Manager may advance
payment of any expenses, and the Company shall, upon request, reimburse the
Investment Manager therefor within 30 days following written request from the
Investment Manager.  Nothing in this Section 7 shall limit the ability of the
Investment Manager to be reimbursed by any Person other than the Company
(including issuers or obligors of securities, instruments or obligations owned
by the Company) for out-of-pocket expenses incurred by the Investment Manager in
connection with the performance of services hereunder.  The Investment Manager
shall maintain complete and accurate records with respect to costs and expenses
and shall furnish the Company with receipts or other written vouchers with
respect thereto upon request of the Company.

 

8.                                      Services to Other Companies or Accounts;
Conflicts of Interest.

 

(a)                                 The Investment Manager and its Affiliates,
employees or associates are in no way prohibited from, and intend to, spend
substantial business time in connection with other businesses or activities,
including, but not limited to, managing investments, advising or managing
entities whose investment objectives are the same as or overlap with those of
the Company, participating in actual or potential investments of the Company,
providing consulting, merger and acquisition, structuring or financial advisory
services, including with respect to actual, contemplated or potential
investments of the Company, or acting as a director, officer or creditors’
committee member of, advisor to, or participant in, any corporation, company,
trust or other business entity.  The Investment Manager and its Affiliates may,
and expect to, receive fees or other compensation from third parties for any of
these activities unrelated to the Company, which fees will be for the benefit of
their own account and not the Company.

 

(b)                                 In addition, the Investment Manager and its
Affiliates may manage other investment vehicles and separate accounts (“Other
Accounts”) that invest in assets eligible for purchase by the Company.  The
Company may have the ability, under certain circumstances, to take certain
actions that would have an adverse effect on Other Accounts.  In these
circumstances, the Investment Manager and its affiliated persons will act in a
manner believed to be equitable to the Company and such Other Accounts,
including co-investment in accordance with applicable laws, including the
conditions of any exemptive relief obtained by the Company and the Investment
Manager.  The allocation of investment opportunities among the Company and Other
Accounts will be made in good faith pursuant to the Investment Manager’s written
allocation policies.  The Investment Manager may combine purchase or sale orders
on behalf of the Company with orders for Other Accounts, and allocate the assets
so purchased or sold among

 

7

--------------------------------------------------------------------------------


 

such accounts in an equitable manner.  The Company may invest in portfolio
companies in which Other Accounts have or are concurrently making the same
investment or a different investment (e.g., an investment that is junior to the
Company’s investment).  In such situations, the Company and the Other Accounts
may potentially have conflicting interests.  If any matter arises that the
Investment Manager determines in its good faith judgment constitutes an actual
conflict of interest, the Investment Manager may take such actions as may be
necessary or appropriate to ameliorate the conflict.  These actions may include,
by way of example and without limitation, disposing of the asset giving rise to
the conflict of interest, appointing an independent fiduciary, or delegating
decisions relating to the asset giving rise to the conflict of interest to a
subcommittee of the Investment Manager.

 

9.                                      Duty of Care and Loyalty; Exculpation of
Liability.

 

The Investment Manager shall exercise its discretion and authority in accordance
with the Investment Management Standard.

 

10.                               Indemnification.

 

(a)                                 The Investment Manager assumes no
responsibility under this Agreement other than to render the services called for
hereunder and under the terms of the Indenture applicable to it with reasonable
care and in good faith and, subject to the standard of conduct described in the
next succeeding sentence, shall not be responsible for any action of the Company
or the Trustee in following or declining to follow any advice, recommendation or
direction of the Investment Manager.  The Investment Manager and its Affiliates
and their respective members, managers, directors, officers, stockholders,
employees and agents shall not be liable to the Company, the Trustee, any
Secured Party or the Holders of the Notes or any other Persons for any Losses
(as defined below) incurred, or for any decrease in the value of the Collateral
or the Notes, as a result of the actions taken or recommended, or for any
omissions, by the Investment Manager or its Affiliates or their respective
members, managers, directors, officers, stockholders, employees or agents under
this Agreement, except by reason of acts or omissions constituting bad faith,
fraud, willful misconduct or gross negligence in the performance of its
obligations hereunder and under the applicable terms of the Indenture. 
Notwithstanding anything in this Agreement or the Indenture to the contrary, any
obligation of the Investment Manager to apply commercially reasonable efforts in
purchasing and disposing of Collateral Obligations and Eligible Investments and
the performance of its other duties under this Agreement shall permit the
Investment Manager to take into account its investment decision-making process
and any other considerations it deems appropriate.  The Investment Manager and
its Affiliates and their respective members, managers, directors, officers,
stockholders, employees and agents shall be entitled to indemnification by the
Company in accordance with Section 10(b) and the Priority of Payments.  The
Investment Manager shall indemnify and hold harmless (the Investment Manager, in
such case the “Indemnifying Person”) the Company and its Affiliates and their
respective members, managers, directors, officers, stockholders, employees and
agents (each, an “Indemnified Person”) from and against any and all expenses,
losses, damages, liabilities, demands, charges or claims of any nature
whatsoever (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), as incurred, in respect of or arising from acts or omissions
constituting, and determined in a final judicial proceeding to

 

8

--------------------------------------------------------------------------------


 

constitute, bad faith, fraud, willful misconduct or gross negligence in the
performance by the Investment Manager of its obligations hereunder and under the
applicable terms of the Indenture.

 

(b)                                 The Company shall indemnify and hold
harmless (the Company, in such case the “Indemnifying Person”) the Investment
Manager and its Affiliates and their respective members, managers, directors,
officers, stockholders, employees and agents (each, an “Indemnified Person”)
from and against any and all Losses, as incurred, in respect of or arising from
(i) the issuance of the Notes, (ii) the transactions, duties and obligations
described in the Indenture or this Agreement, or (iii) any action or failure to
act by any Indemnified Person which has not been determined in a final judicial
proceeding to constitute bad faith, fraud, willful misconduct or gross
negligence of the Investment Manager’s duties under this Agreement or the
Indenture.  The obligations of the Company under this Section 10 to indemnify
any Indemnified Person for any Losses will be payable solely out of the
Collateral in accordance with the Priority of Payments.

 

The foregoing provisions, however, shall not be construed to relieve any Person
of any liability to the extent that such liability may not be waived, modified
or limited under applicable law.

 

(c)                                  An Indemnified Person shall (or, solely in
the case of Investment Manager as Indemnified Person, with respect to the
Investment Manager’s Affiliates and the members, managers, directors, officers,
stockholders, employees and agents of the Investment Manager and its Affiliates,
the Investment Manager shall cause such Indemnified Person to) promptly notify
the Indemnifying Person if the Indemnified Person receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim for indemnification under this Section 10, but failure so
to notify the Indemnifying Person (i) shall not relieve such Indemnifying Person
from its obligations under Section 10(b) unless and to the extent that it did
not otherwise learn of such action or proceeding and to the extent such failure
results in the forfeiture by the Indemnifying Person of substantial rights and
defenses and (ii) shall not, in any event, relieve the Indemnifying Person of
any obligations to any Person entitled to indemnity pursuant to
Section 10(b) other than the indemnification obligations provided for in
Section 10(b).

 

(d)                                 With respect to any claim made or threatened
against an Indemnified Person, or compulsory process or request served upon such
Indemnified Person for which such Indemnified Person is or may be entitled to
indemnification under this Section 10, such Indemnified Person shall (or, solely
in the case of Investment Manager as Indemnified Person, with respect to the
Investment Manager’s Affiliates and the members, managers, directors, officers,
stockholders, employees and agents of the Investment Manager and its Affiliates,
the Investment Manager shall cause such Indemnified Person to), at the
Indemnifying Person’s expense:

 

(i)                                     give written notice to the Indemnifying
Person of such claim within ten (10) days after such claim is made or
threatened, which notice shall specify in reasonable detail the nature of the
claim and the amount (or an estimate of the amount) of the claim; provided, that
failure to give notice shall not relieve the Indemnifying Person of its

 

9

--------------------------------------------------------------------------------


 

obligation hereunder, unless the Indemnifying Person is materially prejudiced or
otherwise forfeits substantial rights or defenses by reason of such failure;

 

(ii)                 provide the Indemnifying Person such information and
cooperation with respect to such claim as the Indemnifying Person may reasonably
require, including, but not limited to, making appropriate personnel available
to the Indemnifying Person at such reasonable times as the Indemnifying Person
may request;

 

(iii)              cooperate and take all such steps as the Indemnifying Person
may reasonably request to preserve and protect any defense to such claim;

 

(iv)             in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Indemnifying Person the right, which the
Indemnifying Person may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim;

 

(v)                neither incur any material expense to defend against nor
release or settle any such claim or make any admission with respect thereto
(other than routine or incontestable admissions or factual admissions the
failure to make which would expose such Indemnified Person to unindemnified
liability) without the prior written consent of the Indemnifying Person;
provided, that the Indemnifying Person shall have advised such Indemnified
Person that such Indemnified Person is entitled to be indemnified hereunder with
respect to such claim; and

 

(vi)             upon reasonable prior notice, afford to the Indemnifying Person
the right, in its sole discretion and at its sole expense, to assume the defense
of such claim, including, but not limited to, the right to designate counsel and
to control all negotiations, litigation, arbitration, settlements, compromises
and appeals of such claim; provided, that if the Indemnifying Person assumes the
defense of such claim, it shall not be liable for any fees and expenses of
counsel for any Indemnified Person incurred thereafter in connection with such
claim except that if such Indemnified Person reasonably determines that counsel
designated by the Indemnifying Person has a conflict of interest, such
Indemnifying Person shall pay the reasonable fees and disbursements of one
counsel (in addition to any local counsel) separate from its own counsel for all
Indemnified Persons in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; provided, further, that prior to entering into any
final settlement or compromise, such Indemnifying Person shall seek the consent
of the Indemnified Person and use its best efforts in the light of the then
prevailing circumstances (including, without limitation, any express or implied
time constraint on any pending settlement offer) to obtain the consent of such
Indemnified Person as to the terms of settlement or compromise.  If an
Indemnified Person does not consent to the settlement or compromise within a
reasonable time under the circumstances and such settlement or compromise
includes a full release of all claims and does not include any admission of
liability or wrongdoing by the Indemnified Person, the Indemnifying Person shall
not thereafter be obligated to indemnify the Indemnified Person for any amount
in excess of such proposed settlement or compromise.

 

10

--------------------------------------------------------------------------------


 

(e)                                  No Indemnified Person shall, without the
prior written consent of the Indemnifying Person, which consent shall not be
unreasonably withheld or delayed, settle or compromise any claim giving rise to
a claim for indemnity hereunder, or permit a default or consent to the entry of
any judgment in respect thereof, unless such settlement, compromise or consent
includes, as an unconditional term thereof, the giving by the claimant to the
Indemnifying Person of a release from liability substantially equivalent to the
release given by the claimant to such Indemnified Person in respect of such
claim.

 

(f)                                   In the event that any Indemnified Person
waives its right to indemnification hereunder, the Indemnifying Person shall not
be entitled to appoint counsel to represent such Indemnified Person nor shall
the Indemnifying Person reimburse such Indemnified Person for any costs of
counsel to such Indemnified Person.

 

11.                               Term of Agreement; Events Affecting the
Investment Manager; Survival of Certain Terms; Delegation.

 

(a)                                 This Agreement shall become effective as of
the date hereof and, unless sooner terminated by the Company or the Investment
Manager as provided herein, shall continue in effect for the term of the
Company. Notwithstanding the foregoing, this Agreement may be terminated by the
Company without the payment of any penalty, upon the occurrence of a “cause”
event.

 

A “cause” event for purposes of this Section 11(a) shall have occurred by reason
of:

 

(i)                                     the conviction (or plea of no contest)
for a felony of the Investment Manager,

 

(ii)                                  the conviction (or plea of no contest) for
a felony of an officer or a member of the board of directors of the Investment
Manager, if the employment or other affiliation of such Person so convicted is
not terminated by the Investment Manager within 30 days of such conviction;

 

(iii)                               the Investment Manager or an officer or a
member of the board of directors of the Investment Manager has engaged in gross
negligence or willful misconduct with respect to the Company or willfully
violates or willfully breaches any provision of this Agreement, the Collateral
Administration Agreement or the Indenture applicable to it (including, without
limitation, any representation contained herein) in each case that has resulted
in a material adverse effect on the Company or the Collateral Obligations, or
has committed a knowing material violation of securities laws, each as
determined by a final decision of a court or binding arbitration decision
unless, in the case of such natural persons, their employment or other
affiliation with the Investment Manager is terminated or suspended within 30
days after discovery by the Investment Manager;

 

(iv)                              the Investment Manager shall breach any
provision of this Agreement or any term of the Indenture or Collateral
Administration Agreement applicable to it which breach has a material adverse
effect on the Holders of the Notes and the Investment Manager fails to cure such
breach (if capable of being cured) within 60 days of its

 

11

--------------------------------------------------------------------------------


 

becoming aware of, or its receipt of notice from the Company or the Trustee of,
such breach or, if such breach is capable of cure but not within 60 days, the
Investment Manager fails to cure such breach within the period in which a
reasonably diligent person could cure such breach (but in no event more than 120
days);

 

(v)                                 the Investment Manager is wound up or
dissolved or there is appointed over it or a substantial portion of its assets a
receiver, administrator, administrative receiver, trustee or similar officer; or
the Investment Manager (A) ceases to be able to, or admits in writing its
inability to, pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into any composition or arrangement
with, its creditors generally; (B) applies for or consents (by admission of
material allegations of a petition or otherwise) to the appointment of a
receiver, trustee, assignee, custodian, liquidator or sequestrator (or other
similar official) of the Investment Manager or of any substantial part of its
properties or assets, or authorizes such an application or consent, or
proceedings seeking such appointment are commenced without such authorization,
consent or application against the Investment Manager and continue undismissed
for 60 days; (C) authorizes or files a voluntary petition in bankruptcy, or
applies for or consents (by admission of material allegations of a petition or
otherwise) to the application of any bankruptcy, reorganization, arrangement,
readjustment of debt, insolvency or dissolution, or authorizes such application
or consent, or proceedings to such end are instituted against the Investment
Manager without such authorization, application or consent and are approved as
properly instituted and remain undismissed for 60 days or result in adjudication
of bankruptcy or insolvency; or (D) permits or suffers all or any substantial
part of its properties or assets to be sequestered or attached by court order
and the order remains undismissed for 60 days; or

 

(vi)                              the occurrence and continuation of any Event
of Default under the Indenture that results from any breach by the Investment
Manager of its duties hereunder or under the Indenture which breach or default
is not cured within any applicable cure period.

 

The Investment Manager shall promptly provide written notice to the Member, the
Company and the Trustee upon the occurrence of a “cause” event.

 

(b)                                 Notwithstanding anything herein to the
contrary, Sections 7, 10 and 26 of this Agreement shall survive any termination
hereof.

 

(c)                                  From and after the effective date of
termination of this Agreement, the Investment Manager and its Affiliates shall
not be entitled to compensation for further services hereunder, but shall be
paid all compensation and reimbursement of expenses accrued to the date of
termination.  Upon such termination, or upon request by the Company, the
Investment Manager shall deliver as directed copies of all documents, books,
records and other information prepared and maintained by or on behalf of the
Company with respect to any Collateral Obligation (“Records”) within five
(5) Business Days after demand therefor and a computer tape or diskette (or any
other means of electronic transmission acceptable to the successor investment
manager) containing as of the close of business on the date of demand all of the
data maintained by the Investment Manager in computer format in connection with
managing the Collateral

 

12

--------------------------------------------------------------------------------


 

Obligations.  The Investment Manager agrees to use reasonable efforts to
cooperate with any successor investment manager in the transfer of its
responsibilities hereunder, and will, among other things, provide upon receipt
of a written request by such successor investment manager any information
available to it regarding any Collateral Obligations.  The Investment Manager
agrees that, notwithstanding any termination, it will reasonably cooperate in
any proceeding arising in connection with this Agreement, the Indenture or any
Collateral Obligation (excluding any such proceeding in which claims are
asserted against the Investment Manager or any Affiliate of the Investment
Manager) upon receipt of appropriate indemnification and expense reimbursement.

 

(d)                                 Until a successor investment manager has
commenced investment management activities in the place of FS Energy and Power
Fund, FS Energy and Power Fund shall not resign as Investment Manager
hereunder.  Notwithstanding anything contained herein to the contrary and to the
extent permitted by Applicable Law without causing the Investment Manager to
have liability, the resignation of the Investment Manager shall not become
effective until another entity shall have assumed the responsibilities and
obligations of the Investment Manager.

 

(e)                                  Following the occurrence and continuance of
an Event of Default under the Indenture or following the occurrence and
continuance of a Financing Termination Event and, for so long as the Notes
issued under the Indenture remain Outstanging, the Investment Manager shall
obtain the written consent of a Majority of the Noteholders before acting on
behalf of, or otherwise directing, the Company, the Trustee or any other person
in connection with an acquisition or sale of a Collateral Obligation pursuant to
any provision of the Indenture.  For purposes of this Section 11(e), a
“Financing Termination Event” shall mean, to the extent that all of the Notes
are subject to a repurchase financing transaction, an event that shall occur if
the related purchaser thereunder exercises remedies in connection therewith and
terminates such repurchase financing transaction and becomes the sole owner of
such Notes.    A Financing Termination Event shall terminate (and will no longer
be continuing for purposes of this Section 11(e)) if the related purchaser under
the repurchase financing transaction no longer owns all of the Notes.

 

12.                               Power of Attorney; Further Assurances.

 

In addition to the power of attorney granted to the Investment Manager in
Section 1 of this Agreement, the Company hereby makes, constitutes and appoints
the Investment Manager, with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, in accordance with the terms of this Agreement (a) to sign, execute,
certify, swear to, acknowledge, deliver, file, receive and record any and all
documents which the Investment Manager reasonably deems necessary or appropriate
in connection with its investment management duties under this Agreement and
(b) to (i) subject to any policies adopted by the Member or the Company with
respect thereto, exercise in its discretion any voting or consent rights
associated with any securities, instruments or obligations included in the
Company’s assets, (ii) execute proxies, waivers, consents and other instruments
with respect to such securities, instruments or obligations, (iii) endorse,
transfer or deliver such securities, instruments and obligations and
(iv) participate in or consent (or decline to consent) to any modification,
work-out, restructuring, bankruptcy proceeding, class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
or

 

13

--------------------------------------------------------------------------------


 

transaction with regard to such securities, instruments and obligations.  To the
extent permitted by applicable law, this grant of power of attorney is
irrevocable and coupled with an interest, and it shall survive and not be
affected by the subsequent dissolution or bankruptcy of the Company; provided
that this grant of power of attorney will expire, and the Investment Manager
will cease to have any power to act as the Company’s attorney-in-fact, upon
termination of this Agreement in accordance with its terms.  The Company shall
execute and deliver to the Investment Manager all such other powers of attorney,
proxies, dividend and other orders, and all such instruments, as the Investment
Manager may reasonably request for the purpose of enabling the Investment
Manager to exercise the rights and powers which it is entitled to exercise
pursuant to this Agreement.  Each of the Investment Manager and the Company
shall take such other actions, and furnish such certificates, opinions and other
documents, as may be reasonably requested by the other party hereto in order to
effectuate the purposes of this Agreement and to facilitate compliance with
applicable laws and regulations and the terms of this Agreement.

 

13.                               Amendment of this Agreement; Assignment.

 

No provision of this Agreement may be amended, waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against which
enforcement of the amendment, waiver, discharge or termination is sought and,
for so long as the Notes issued under the Indenture remain Outstanding, together
in each case with the written consent of a Majority of the Noteholders.  If the
Company has outstanding any securities rated by a rating agency, the Company
shall promptly provide a copy of any such amendment or waiver to such rating
agency.  The Investment Manager may not, directly or indirectly, assign all or
any part of its rights and duties under this Agreement to any Person without the
prior consent of the Company and, for so long as the Notes issued under the
Indenture remain Outstanding, a Majority of the Noteholders.

 

14.                               Notices.

 

Unless expressly provided otherwise herein, any notice, request, direction,
demand or other communication required or permitted under this Agreement shall
be in writing and shall be deemed to have been duly given, made and received if
sent by hand or by overnight courier, when personally delivered, if sent by
telecopier, when receipt is confirmed by telephone, or if sent by registered or
certified mail, postage prepaid, return receipt requested, when actually
received if addressed as set forth below:

 

(a)                                 If to the Company:

 

Gladwyne Funding LLC

c/o FS Energy and Power Fund

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Tel:  (215) 495-1169

Fax:  (215) 222-4649

 

(b)                                 If to the Investment Manager:

 

14

--------------------------------------------------------------------------------


 

FS Energy and Power Fund

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attention: Gerald F. Stahlecker, Executive Vice President

Tel:  (215) 495-1169

Fax:  (215) 222-4649

 

Either party to this Agreement may alter the address to which communications or
copies are to be sent to it by giving notice of such change of address in
conformity with the provisions of this Section 14.

 

15.                               Binding Nature of Agreement; Successors and
Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns as provided herein.

 

16.                               Entire Agreement.

 

This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.  The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. For so long as the Notes issued under the Indenture remain
Outstanding, in the event that this Agreement requires any action to be taken
with respect to any matter and the Indenture requires that a different action be
taken with respect to such matter, and such actions are mutually exclusive, the
provisions of the Indenture in respect thereof shall control.

 

Notwithstanding any term or condition hereof, the Investment Manager is not and
shall not be considered a party to the Indenture and shall only have the
obligations expressly set forth herein and in the Indenture pursuant to
Section 7.9(b) of the Indenture. None of the Trustee, any Secured Party or any
Noteholder shall have any right or claim arising out of any action or failure to
act by the Investment Manager hereunder (other than as a result of the
assignment by the Company of certain of its rights hereunder to secure repayment
of the Notes pursuant to the Grant under the Indenture). The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing by the parties hereto. The
provisions of Article VIII of the Indenture relating to the requirement that the
Investment Manager consent to any amendments thereof are incorporated in this
Agreement.

 

17.                               Costs and Expenses.

 

The costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiation, preparation and
execution of this Agreement, and all matters incident thereto, shall be borne by
each party hereto.

 

15

--------------------------------------------------------------------------------


 

18.                               Books and Records.

 

In compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Investment Manager hereby agrees that all records which it maintains for the
Company are the property of the Company and further agrees to surrender promptly
to the Company any such records upon the Company’s request.  The Investment
Manager further agrees to preserve for the periods prescribed by Rule 31a-2
under the 1940 Act the records maintained by it in its capacity as Investment
Manager that are required to be maintained by Rule 31a-1 under the 1940 Act.

 

19.                               Titles Not to Affect Interpretation.

 

The titles of sections contained in this Agreement are for convenience only, and
they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

20.                               Provisions Separable.

 

The provisions of this Agreement are independent of and separable from each
other, and, to the extent permitted by applicable law, no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be invalid or unenforceable in whole or
in part.

 

21.                               Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

22.                               Execution in Counterparts.

 

This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
instrument.

 

23.                               Third Party Rights; Benefits of Agreement.

 

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member
(other than as a result of the assignment by the Company of certain of its
rights hereunder to secure repayment of the Notes pursuant to the Grant under
the Indenture).

 

24.                               Representations and Warranties of the
Investment Manager.

 

The Investment Manager represents, warrants and covenants as of the date hereof
as to itself:

 

(a)                                 Organization and Good Standing.  It has been
duly organized and is validly existing as a corporation in good standing under
the laws of its jurisdiction of organization, with power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, and had at all relevant times;

 

16

--------------------------------------------------------------------------------


 

(b)                                 Due Qualification.  It is duly qualified to
do business as a Delaware statutory trust in good standing and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would have a Material Adverse Effect (as herein defined);

 

(c)                                  Power and Authority.  It has the power,
authority and legal right to execute and deliver this Agreement and to perform
its obligations hereunder; and the execution, delivery and performance of this
Agreement has been duly authorized by the Investment Manager by all necessary
corporate action;

 

(d)                                 Binding Obligations.  This Agreement has
been executed and delivered by the Investment Manager and, assuming due
authorization, execution and delivery by the Company, constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement by the Investment Manager, the Investment
Manager’s consummation of the transactions contemplated hereby and the
Investment Manager’s fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, its articles of amendment
and restatement or amended and restated bylaws, or any material indenture,
agreement, mortgage, deed of trust or other material instrument to which it is a
party or by which it or its properties are bound, (B) result in the creation or
imposition of any adverse claim upon any of its properties pursuant to the terms
of any such material indenture, agreement, mortgage, deed of trust or other
material instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any existing
law or regulation binding on the Investment Manager except, in the case of this
subclause (C), to the extent that such conflict or violation would not
reasonably be expected to have a material adverse effect on (i) the assets,
operations, properties, financial condition, or business of the Investment
Manager; (ii) the ability of the Investment Manager to perform its obligations
under this Agreement or any of the other Transaction Documents; or (iii) the
validity or enforceability of this Agreement or any of the other Transaction
Documents (a “Material Adverse Effect”).

 

(f)                                   No Proceedings.  There are no proceedings
or investigations pending or, to the best of the Investment Manager’s knowledge,
threatened against it, before any Official Body having jurisdiction over it or
its properties (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated hereby or
(C) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect;

 

(g)                                  No Consents.  No consent, license,
approval, authorization or order of, or registration, declaration or filing
with, any governmental authority having jurisdiction over it or any of its
properties is required to be made in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby, in

 

17

--------------------------------------------------------------------------------


 

each case other than (A) consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof and (B) where the lack
of such consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

 

(h)                                 Investment Company Status.  It is not
required to be registered as an “investment company” within the meaning of the
1940 Act;

 

25.                               Managing REO Assets.

 

(a)                                 If, in the reasonable business judgment of
the Investment Manager, it becomes necessary to foreclose upon or repossess from
the applicable issuer or Obligor of a Collateral Obligation any real property
securing any Collateral Obligation (each such Collateral Obligation, an “REO
Asset”), the Investment Manager shall first cause the Company to transfer and
assign such Collateral Obligation (or the portion thereof owned by the Company)
to a special purpose vehicle wholly owned by the Company (the “REO Asset Owner”)
using a contribution agreement.  The Investment Manager shall cause each REO
Asset to be serviced (i) in accordance with applicable laws, (ii) in accordance
with the Investment Management Standard and (iii) in accordance with the
applicable REO Asset Owner’s limited liability company operating agreement
(collectively, the “REO Investment Management Standard”).  The Investment
Manager will cause all “Distributable Cash” (or comparable definition set forth
in the REO Asset Owner’s organization documents) to be deposited into the
appropriate account of the Company within two (2) Business Days of receipt
thereof.

 

(b)                                 In the event that title to any Related
Property (as hereinafter defined) is acquired on behalf of the REO Asset Owner
for the benefit of its members in foreclosure, by deed in lieu of foreclosure or
upon abandonment or reclamation from bankruptcy, the deed or certificate of sale
shall be taken in the name of a REO Asset Owner.  The Investment Manager shall
cause the REO Asset Owner to manage, conserve, protect and operate each REO
Asset for its members solely for the purpose of its prompt disposition and sale.

 

(c)                                  Notwithstanding any provision to the
contrary contained in this Agreement, the Investment Manager shall not (and
shall not permit the REO Asset Owner to) obtain title to any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Collateral Obligation (“Related Property”) as a result of or in lieu of
foreclosure or otherwise, obtain title to any direct or indirect partnership
interest in any issuer or Obligor of a Collateral Obligation pledged pursuant to
a pledge agreement and thereby be the beneficial owner of Related Property, have
a receiver of rents appointed with respect to, and shall not otherwise acquire
possession of, or take any other action with respect to, any Related Property
if, as a result of any such action, the REO Asset Owner would be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of, such Related Property within the meaning of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, or any comparable state or local environmental law, unless the
Investment Manager has previously determined in accordance with the REO
Investment Management Standard, based on an updated Phase I environmental
assessment report generally prepared in accordance with the ASTM Phase I
Environmental Site

 

18

--------------------------------------------------------------------------------


 

Assessment Standard E 1527-05, as may be amended or, with respect to residential
property, a property inspection and title report, that:

 

(i)                                     such Related Property is in compliance
in all material respects with applicable environmental laws, and

 

(ii)                                  there are no circumstances present at such
Related Property relating to the use, management or disposal of any hazardous
materials for which investigation, testing, monitoring, containment, clean-up or
remediation would reasonably be expected to be required by the owner, occupier
or operator of the Related Property under applicable federal, state or local law
or regulation.

 

(d)                                 In the event that the Phase I or other
environmental assessment first obtained by the Investment Manager with respect
to Related Property indicates that such Related Property may not be in
compliance with applicable environmental laws or that hazardous materials may be
present but does not definitively establish such fact, the Investment Manager
shall cause the Company to immediately sell the related Loan.

 

26.                               Subordination; Non-Petition.

 

The Investment Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Investment Manager agrees to be bound by the provisions of,
Article XI of the Indenture and each of the Investment Manager and Company
hereby consents to the assignment of this Agreement as provided in Article XV of
the Indenture and the Investment Manager agrees to the provisions of
Section 15.1(f) of the Indenture.

 

Notwithstanding any provision of any Transaction Document to the contrary, the
Investment Manager agrees not to institute against, or join any other Person in
instituting against, the Company any bankruptcy, reorganization, arrangement,
insolvency, winding up, moratorium or liquidation Proceedings or other
Proceedings under U.S. federal or state bankruptcy or similar laws, or the
similar laws of any other applicable jurisdiction until at least one year (or,
if longer, the applicable preference period then in effect) plus one day after
the payment in full of all Notes issued under the Indenture.  Nothing in this
Section 26 shall preclude, or be deemed to stop, the Investment Manager (i) from
taking any action prior to the expiration of the aforementioned period in
connection with (A) any insolvency case or Proceeding voluntarily filed or
commenced by the Company or (B) any involuntary insolvency Proceeding filed or
commenced by a person other than the Investment Manager or its Affiliates or
(ii) from commencing against the Company or any of its respective properties any
legal action that is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.

 

27.                               Confidentiality.

 

The Investment Manager shall hold in confidence, and not disclose to any Person
the terms of any fees payable in connection with any Transaction Document except
it may disclose such information (i) to its officers, directors, employees,
agents, counsel, accountants, auditors, advisors, prospective lenders, equity
investors or representatives, (ii) to the extent such information has become
available to the public other than as a result of a disclosure by or

 

19

--------------------------------------------------------------------------------


 

through such Person, (iii) to the extent the Investment Manager or any Affiliate
deems disclosure reasonably prudent under, or should be required by, any law or
regulation applicable to it, or (iv) as requested by any Official Body to
disclose such information.

 

[Remainder of page intentionally left blank.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

 

 

 

 

GLADWYNE FUNDING LLC

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------